Citation Nr: 0116451	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  98-01 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for anesthesia, variously 
claimed as sensory loss and hypesthesia, of the lateral 
aspects of the right thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from July 1985 to April 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1997 rating decision by the Department of 
Veterans Affairs (VA) Portland, Oregon Regional Office (RO).

This matter was remanded to the RO in May 1999 for further 
development.  The Board notes that the requested directives 
were accomplished.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's anesthesia of the lateral aspects of the 
right thigh is not associated with his period of active 
service.


CONCLUSION OF LAW

The veteran's anesthesia of the lateral aspects of the right 
thigh was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's service medical records are silent for any 
relevant findings.  In May 1986, the veteran was treated for 
complaints of a leg rash.  Separation examination dated in 
March 1988 is negative for any pertinent notations or 
clinical findings.  Examination related to reserve enlistment 
dated in June 1990 revealed normal lower extremities.  

VA outpatient records dated in July 1996 related to treatment 
for other disorders.  During VA examination in August 1996, 
the veteran reported injury to the right leg when he was 
involved in a high-speed collision on the ship in February 
1986.  The veteran reported a small area of numbness, but 
indicated that the numbness continued to spread.  The veteran 
reported no related treatment, but stated that he experienced 
shooting pain when doing such activities as climbing.  On 
examination, the examiner noted sensory loss of the right leg 
reported secondary to the injury in service.  The veteran's 
claims folder was not available for review at that time.  

VA examination dated in March 1998 disclosed in pertinent 
part that the veteran received a blow to the lateral inferior 
of the right thigh in service.  The veteran reported that it 
was a very small wound, but that over the years, he had 
developed an increased area of anesthesia on the lateral 
aspect of his right thigh.  The examiner noted that the 
affected area, most of it proximal to the point of injury, 
was not explainable on bases of nerve injury or any other 
bases.  The diagnosis was anesthesia, lateral aspect of the 
right thigh; etiology unexplained; no disability.  

In May 1999, the Board remanded this matter for further 
development.  Specifically, the Board requested that 
pertinent medical records be obtained and that a medical 
opinion be given as to the etiology of the veteran's right 
thigh disability.  

A VA examiner gave an opinion as to the etiology of the 
veteran's right thigh disability.  In the September 2000 
statement, the examiner stated that the area of hypesthesia 
that the veteran had on his lateral right thigh was proximal 
to the pinpoint injury that he received in the thigh distal 
to that area of hypesthesia.  The examiner further stated 
that there was no way that the injury could have caused the 
area of hypesthesia because it would have had to have been 
more proximal to the area of hypesthesia to have caused it.  
Thus, the examiner concluded that the veteran's hypesthesia 
was not related to the injury of the distal right thigh.  

II.	Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1131 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (2000).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) [to be codified 
as amended at 38 U.S.C. § 5107(a)].

III. Analysis

This veteran maintains that he is entitled to service 
connection for his right thigh disability.  In essence, the 
veteran asserts that the right thigh injury he received in 
service during a collision of the ship where he was stationed 
developed over time into his current disability of anesthesia 
of the lateral aspects of the right thigh.  

The Board notes at the outset that the RO has met its duty to 
assist the veteran in the development of these claims under 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  By virtue of the Statement of 
the Case and the Supplemental Statement of the Case issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  Further, in a letter dated on June 18, 1999, in 
compliance with the Board's remand, the veteran was requested 
to provide information regarding VA and non-VA inpatient and 
outpatient records with approximate treatment dates.  To 
date, the Board notes that the veteran has not responded to 
that request.  Thus, the Board concludes that the RO made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran and it appears that all evidence so 
identified relative to these claims has been obtained and 
associated with the claims folder.  Additionally, VA 
examinations were conducted and copies of the reports are 
associated with the veteran's file.  

Although the veteran is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.  Since the ultimate 
question in this case involves the presence of a medical 
disability and its origin, medical evidence regarding these 
matters is required.   See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).
The medical evidence most compelling under the factual 
circumstances of this case is the most recent VA opinion in 
which the examiner unequivocally stated that there was no 
relationship between any inservice injury to the right leg 
and the ensuing development of anesthesia or hypesthesia of 
the lateral aspects of the right thigh.  This examiner 
conducted the 1998 VA examination, but did not have the 
claims file to review until 2000.  Significantly, after a 
review of the file, no link to service of the claimed 
disability was found.  The Board finds that the 2000 opinion 
of this examiner is of great weight since the examiner not 
only conducted a thorough examination but also involved a 
claims file review.  See Owens v. Brown, 7 Vet. App. 429 
(1995) (the Board is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so).   

While prior examination findings essentially resulted in no 
concrete answer as to the etiology behind the veteran's right 
thigh disability, the examiner's opinion dated in September 
2000 left no room for doubt.  That is, the 1996 examiner did 
not have the benefit of the claims file for review before 
making any conclusions as to etiology.  Therefore, the 1996 
findings as to etiology are of far diminished probative 
value.  In light of the foregoing and the medical evidence of 
record, the weight of the evidence preponderates against a 
grant of service connection for the veteran's right thigh 
disability in this case.  Thus, his claim necessarily is 
denied.  


ORDER

Service connection for anesthesia, variously claimed as 
sensory loss and hypesthesia, of the lateral aspects of the 
right thigh is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

